                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  No. 5:17-cv-366-D


 UNITED STATES OF AMERICA,                          )
                                                    )
             Plaintiff:                             )    ORDER AND JUDGMENT OF
                                                    )    PERMANENT INJUNCTION
             ~                                      )
                                                    )
 LARRY D. HILL, JR. et. al.,                        )
                     '                              )
             Defendants.                            )
 ------------------------~--------------)
       Tins matter is before the Court on the United States' Motion for Def~mltjudgrnent against

the defendant Crystal Dickens. Having considered the United States' motion, any opposition

thereto, and the entire record of tins proceeding and for good cause shown; tl1e Court finds tl1at

tl1e defendant Crystal Dickens failed to answer or otl1erwise defend in tins action. In addition, for

tl1e reasons set fortl1 below, tl1e Utnted States' Motion for Defaultjudgrnent is hereby

GRANTED.

       The Court, tlrrough tl1e powers afforded it under Fed. R. Civ. P. 55 and 65, and 28 U.S. C.

§§1340 and 1345 and 26 U.S. C. §§ 7402, 7407 and 7408 enters tins permanent irtiunction against

Crystal Dickens.

       It is accordingly, ORDERED, AJUDGED, and DECREED tl1at

        1.       The Court has jurisdiction over tl1is action under 28 U.S.C. §§ 1340 and 1345, and

   26 U.S.C. §§ 7402, 7407 and 7408.

       2.        Venue is proper in tl1is Court under 28 U.S.C. § 1391(b)(1).

       3.        Defendant Crystal Dickens was properly served witl1 a copy of tl1e complaint and

    summons.

       4.        Defendant Crrstal Dickens failed to answer or otherwise defend in tl1is action.
                     An Injunction is Appropriate Under 26 U.S.C. § 7407.

   5.         Between 2010 and 2012 defendant Crystal Dickens was a tax retum preparer with

the meaning of 26 U.S. C.§ 7701(a)(36) because she prepared federal income tax retums for

other persons for compensation.

   6.         Defendant Crystal Dickens engaged in conduct subject to penalty under 26 U.S.C.

§ 6694 by:

         1.   taking unreasonable positions on the federal income tax retums she prepared
              which resulted in an understatement of her customers' tax liabilities, and knew or
              should have known that the positions taken on the tax retums were unreasonable
              and fraudulent; and

        n.    willfully attempting to understate her customers' tax liabilities' by claiming false
              credits and exemptions.

   7.         Defendant Crystal Dickens engaged in conduct subject to penalty under 26 U.S. C.

§ 6695(g) when she failed to exercise due diligence in determining her customers' eligibility to

receive the EITC and Child Tax Credit

   8.         Defendant Crystal Dicken engaged in other fraudulent or deceptive conduct which

substantially interferes with the proper administration of d1e intemal revenue laws as evidenced

by her pleading guilty to knowingly making and presenting a false fictitious and fraudulent

claim for a federal income tax refund to d1e lntemal Revenue Service in violation of 18 U.S. C.

§ 287.

   9.         Between 2010 and 2012 tax years defendant Crystal Dickens continually and

repeatedly engaged in conduct prohibited by 26 U.S.S. §§ 6694 and 6695 when she filed over

433 federal income tax returns which resulted in an average loss for d1e United States of

$4,939 per retum.

    10.       A limited or specific iujunction d1at eruoins Defendant Cryst:c'll Dickens from

engaging in conduct prohibited by 26 U.S. C. §§ 6694 and 6695 is insuflicient to prevent her

                                                  2
from interfering with the administration of the internal revenue laws because of her continuous

and repeated violations of 26 U.S.C. §§ 6694. and 6695(g) over a three year period, and

because she engaged in other fraudulent and deceptive conduct as evidenced by her criminal

conviction under 18 U.S.C. § 287. See 26 U.S.C. § 7407(b)(1)(A) and (D).

    11.      An injunction under 26 U.S.C. § 7407(b)(2) barring defendant Crystal Dickens

from acting as a tax return preparer altogether is appropriate.

                    An Injunction is Appropriate Under 26 U.S.C. § 7408

    12.      Defendant Crystal Dickens engaged in conduct subject to penalty under 26 U.S.C.

§ 6701 by:

      1.      continually preparing and filing fraudulent federal income tax returns that she
             knew or had reason to know contained material matters arising under the internal
             revenue laws that would result in an understatement of her customers' tax liability;

      11.    continually preparing and filing federal income tax returns that claimed:
                  1. false wages, interest income or withholding information;
                 11. false or inflated tax deductions and exemptions;
                m. false Child Tax Credits
                1v. overstated or false claims for the Earned Income Tax Credit;
                 v. false claims for the American Education Opportunity Credit;
                v1. false Schedules C business income, expenses and losses; and
               v11. overstated Make Work Pay Credits.

    13.      An injunction under 26 U.S.C. § 7408 is appropriate to enjoin Defendant Crystal

Dickens from engaging in conduct prohibited by 26 U.S.C. § 6701 due to:

       1.    the gravity of harm Crystal Dickens has caused to the United States by utilizing
             these tax schemes;

      11.    Crystal Dickens being an employee and manager of Hill Tax Service and
             promoting of these egregious tax schemes ;

     m.      Crystal Dickens lack of assurances against future violations as evidenced by her
             failure to sign a consent injunction after agreeing to do so in her plea agreement




                                               3
           An Injunction is Necessary and Appropriate Under 26 U.S.C. § 7402

   14..    An injunction under 26 U.S.C. § 7 402(a) is necessary and appropriate because

defendant Crystal Dickens has interfered with the enforcement of the intemal revenue laws by

employing an abusive tax scheme.

                                    PERMANENT INJUNCTION
                .   . .     '   '    .                            .    '          .. ,
   15.     Defendant Crystal Dickens is permanently eqjoined under 26 U.S.C. §§ 7402(a)

and 7407 from

      1.   acting as a federal tax retum preparers, preparing or filing federal tax returns,
           amended returns, and otl1er related tax documents and forms for any entity or
           person otl1er than herself;

     n.    advising, assisting, counseling, or instructing anyone about tl1e preparation or filing
           of federal tax returns, amended returns, and otl1er related tax documents and forms
           for any entity or person otl1er tllall herself;

     m.    representing or appearing on behalf of allY person before tl1e Intemal Revenue
           Service;

     1v.   engaging in allY conduct subject to penalty under 26 U.S.C. § 6694, including but
           not limited to, preparing tax returns tl1at falsely claim Schedule C business income
           alld expenses; false wage, interest income alld witl1holding information; deductions
           alld/or exemptions, Child Tax Credits, Americall Opportunity Education Credits,
           alld Make Work Pay Credits;

     v.    engaging in allY conduct subject to penalty under 26 U.S. C. § 6695(g), including but
           not limited ro failing to comply witl1 due diligence requirements to determine
           eligibility for tl1e Earned Income Tax Credit; alld

     v1.   engaging in conduct tl1at interferes witl1 tl1e proper administration alld enforcement
           of tl1e internal revenue laws;

   16.     Defendallt Crystal Dickens is permanently eujoined under 26 U.S.C. § 7408 from:

      1.   engaging in activity subject to penalty under 26 U.S.C. § 6701, including preparing
           or assisting in tl1e preparation of a federal tax retum, amended return, refund claim,
           or allY otl1er document relating to a matter material under tl1e internal revenue laws
           tl1at includes a position tl1at she knows will, if used, result in tl1e understatement of
           al10tl1er person's federal tax liability;

   17.     Defendallt Crystal Dickens is permanently eujoined under 26 U.S.C. § 7402 from:

                                              4
                                                                            ,
                                                                           ,_
         1.   engaging in conduct that interferes with the proper administration and enforcement
              of the intemal revenue laws;

        n.    attempting to obtain or use an IRS preparer identification number (PTIN) or IRS
              electronic filing identification number (EFIN) for any purpose; and

        m.    having any direct or indirect ownership interest in, profiting from, or working or
              volunteering for any business that prepares federal tax retums for od1er or
              represents taxpayers before d1e IRS.

        IV.   engaging in any od1er conduct subject to penalty under d1e Intemal Revenue Code;
              and

        v.    misrepresenting any of d1e terms of dus Order and Judgment of Permanent
              Injunction.

      18.     This Court shall retain jurisdiction over tl1is civil action to enforce Defendant

   Crystal Dickens' compliance witl1 d1e terms of this Order and Permanent Injunction.

       19.    This Court autl10rizes tl1e United States to take post-judgment discovery to ensure

   compliance wid1 tl1e Court's rnjunction.




SO ORDERED. This l]_day of December 2018.




                                              JrifE:sc~EvMu\1----------
                                              united States District]udge




                                                 5
